Citation Nr: 1129133	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability, to include spondylolisthesis, L5-S1.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for spondylolisthesis at L5-S1 and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In May 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in August 2006.

In March 2008, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2009, the Board remanded the Veteran's claims of entitlement to service connection for a back disability and TDIU to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain any outstanding VA , private, or service treatment records, attempting to obtain Social Security Administration (SSA) records, and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records, SSA records, and all outstanding service records.  Additionally, the Veteran was provided a VA examination for his back in May 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakable demonstrates that the Veteran experienced a preexisting back disability upon entrance to active duty and that any in-service increase in disability was due to the natural progression of the disorder.

2.  The Veteran is not service connected for any disabilities.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

2.  The veteran's back disability was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for the assignment of a total disability rating based on individual unemployability are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, letters dated in February and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a March 2008 letter informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, VA examination report, and all obtainable private treatment records are in the file.  The Veteran has at no time identified additional records that he wanted VA to obtain.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination in May 2010.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the May 2010 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim for service connection for a back disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claims

A. Service Connection

The Veteran claims that, upon entry into service, he had a preexisting back disability and that this preexisting disability was aggravated by his military service.  Therefore, he believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2010).  

In this case, the Veteran appeared to enter service in sound condition.  Although he indicated that he had worn a brace or back support on his March 1965 Report of Medical History, the March 1965 Report of Medical Examination does not note any back problems.  An examination done upon reporting for recruit training noted "back problems?"  Within approximately one month of this notation and the Veteran's entrance into service, a Medical Board Report found the Veteran had failed to meet the minimum physical standards for enlistment due to his back disorder.  At the time of the Medical Board review, the Veteran reported a several year history of low back pain and that he had worn a back brace for a period of time prior to enlistment.  A medical evaluation diagnosed spondylolisthesis of L5, S1, and opined that this disability preexisted service and was not aggravated by service.  The Medical Board determined that the Veteran's back disability had preexisted service.  The Veteran was discharged by reason of erroneous enlistment.  He did not dispute or appeal the Medical Board's findings at that time.  The service treatment records consistently and indisputably show that the Veteran had a back disorder prior to service, and the Veteran does not now contend otherwise.  In fact, he has always argued that he had a preexisting back disability which was aggravated during active duty.  The Board finds that there is clear and unmistakable evidence that the Veteran's back disability preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut the presumption of soundness, there must also be clear and unmistakable evidence that the disorder was not aggravated during service. 

Approximately eleven days into service, he reported to sick call with a back ache and was prescribed light duty and hot soaks.  Less than five weeks later, he was discharged by reason of erroneous enlistment.  Essentially, the Medical Review Board found that his back disorder was disqualifying prior to enlistment and he should not have been permitted to enlist.  The Medical Review Board did not concede any in-service aggravation.  Rather, the associated medical evaluation report noted that the Veteran's back disorder had not been aggravated by his brief service.  As noted above, the Veteran did not dispute this finding.  

The post-service medical evidence does not show treatment for low back pain until 1999, over thirty years after separation.  Further, the Veteran has indicated that he was able to maintain employment, including driving a truck and installing gutters, until approximately 2007.  When the Veteran did seek treatment for his low back pain recently, he only reported a worsening of back pain from approximately 2004.  This does not support a worsening at the time of separation from service.

There is simply no evidence of record indicating that there was a permanent increase in the Veteran's back disability during his active duty service.  The May 2010 VA examiner specifically stated that there is no history of trauma or injury to the back in service and that the contemporaneously performed Medical Review Board evaluation found the Veteran's preexisting back disability had not been aggravated.  He concluded that the symptoms the Veteran experienced in service were a continuation, or natural progression, of his preexisting disability.  There is no competent medical evidence to the contrary.  The Board notes that, at his March 2008 Board hearing, the Veteran testified that a physician in the late 1960s told him that his military service contributed to his back problems.  However, there is no corroboration of this assertion.  There are no treatment records from this physician or this time period and the Veteran has indicated that they are no longer available.

In this case, the only remaining evidence which purports to relate the Veteran's current back disability to in-service aggravation of his preexisting back disability consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to relate symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to whether his preexisting disability was aggravated beyond the natural progression of the disease by military service.  His assertions are accorded less weight than the competent and probative medical evidence, the May 2010 VA examiner's opinion, that is against his claim.  Competent and probative evidence showing that the Veteran's back disability was aggravated by service is lacking in this case.

The Board concludes that there is clear and unmistakable evidence that the Veteran's back disability preexisted service and was not aggravated during service; therefore, the presumption of soundness is rebutted.  Under these circumstances, based on findings that the Veteran's pre-service back disability was not aggravated by his military service, a basis for a grant of service connection is not presented.

Accordingly, the Board finds that the claim of entitlement to service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. TDIU

The Veteran also contends that he unable to work due to his back disability.  Thus, he believes that a TDIU is warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is not service connected for any disabilities.  As discussed above, his claim for service connection for a back disability has been denied.  Accordingly, the Veteran does not meet the criteria for entitlement to TDIU on either a schedular or extraschedular basis.  The regulations specify that a TDIU is warranted where a veteran is unable to work due to his service-connected disabilities.  Further, consideration may not be given to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  As the Veteran is not service connected for any disability, any impairment in employability cannot be attributed to a service-connected disability.  Without at least one service-connected disability, all of his impairment in employability must be attributed to nonservice-connected disabilities.  Accordingly, the criteria for entitlement to TDIU cannot be met.  As the Veteran has no service-connected disabilities, the Board finds that any further discussion of his actual employability or impairments is irrelevant.

While the Board does not doubt that the Veteran has some difficulty in maintaining employment, this difficulty is not attributable to a service-connected disability.  As such, the claim for TDIU must be denied.  See 38 C.F.R. § 5107(b) (2010); Gilbert, supra.


ORDER

Entitlement to service connection for a back disability, to include spondylolisthesis, L5-S1, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


